Citation Nr: 1029967	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to rating higher than 20 percent for amputation 
of left index finger.

2.  Entitlement to a rating higher than 10 percent for left hand 
residual trauma with degenerative joint disease.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 to November 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

As is discussed in more detail below, the medical evidence of 
record indicates that the Veteran has been diagnosed with other 
psychiatric conditions.  This appeal is expanded from the 
Veteran's original claim to include all acquired psychiatric 
disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(finding a claimant without medical expertise cannot be expected 
to precisely delineate the diagnosis of his mental illness).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is receiving the maximum schedular evaluation for 
amputation of the left index finger.

2.  The Veteran's left hand residual trauma with degenerative 
joint disease is manifested by loss of use of the hand.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a disability 
evaluation higher than 20 percent for amputation of the left 
index finger.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.71a, 
Diagnostic Code 5153 (2009).

2.  The criteria for a rating of 60 percent, but no higher, for 
left hand residual trauma with degenerative joint disease are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seek to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2007 that fully addressed all notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was also 
notified of the evidence required to substantiate his increased 
rating claims in July 2008.  In any event, in his statements, the 
Veteran demonstrated his actual knowledge of the elements 
necessary to substantiate his claims.  See Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in April 2007, the RO provided 
the Veteran with notice as to what type of information and 
evidence was needed to establish a disability rating and the 
possible effective date of the benefits.  The RO successfully 
completed the notice requirements with respect to the issues on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA outpatient treatment 
records, private records, and VA medical opinions and 
examinations pertinent to the issues on appeal.  Additionally, 
documents in Spanish have been translated.  Therefore, the 
available medical evidence and records have been obtained in 
order to make an adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.   Increased Ratings

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disabilities.

The Board also notes that the medical evidence indicates that the 
Veteran is right-hand dominant, and thus the criteria pertinent 
to a "minor" extremity are used in the analyses that follow.  
(See VA Examination report of August 2002.)

A.  Entitlement to Rating Higher Than 20 Percent for Amputation 
of the Left Index Finger

Service connection for amputation of the left index finger was 
established by a January 1955 rating decision, at which time a 20 
percent rating was assigned, effective from November 1954.  The 
Veteran is seeking an increased rating.  The Veteran is currently 
rated as 20 percent disabled under 38 C.F.R. § 4.71a, Diagnostic 
Code 5153.

The Veteran claims entitlement to a higher evaluation for his 
amputated left index finger.  During the Veteran's May 2009 VA 
examination, the Veteran reported that he suffers from pain and 
swelling.  See May 2009 VA examination.  In this regard, the 
Board notes that the Veteran is competent to give evidence about 
what he experiences; for example, he is competent to discuss pain 
and other experienced symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  

However, as noted above, the Veteran's service-connected 
amputated left index finger has been rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5153, which provides that a maximum 20 
percent evaluation is warranted for amputation of the index 
finger with metacarpal resection (more than one-half the bone 
lost) of a minor extremity.  

On a claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If 
a Veteran is at the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for a 
claim to proceed, there must be a benefit.  In this case, the 
maximum schedular rating allowed for an index finger amputation 
of a minor extremity under the applicable schedule of ratings for 
the hand is 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5153.  As such, a higher schedular rating cannot be granted.

The Board has considered whether any other applicable Diagnostic 
Codes could result in a higher rating, but the Board finds that 
Diagnostic Code 5153 is the most appropriate rating to evaluate 
the Veteran's amputation of left index finger.

The Veteran's service-connected left index finger amputation has 
been assigned the maximum schedular rating available for this 
type of disability.  Id.  As there is no legal basis upon which 
to award an increased schedular evaluation, the Veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
amputated left index finger is inadequate.  A comparison of the 
level of severity and symptomatology of the Veteran's disability 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his finger disability.  Additionally, there 
is no evidence of marked interference with employment due to the 
disability.  Notice of these requirements was given to the 
Veteran in a Statement of the Case (SOC) in July 2008.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.



	(CONTINUED ON NEXT PAGE)



B.  Entitlement to a Rating Higher Than 10 Percent for Left Hand 
Residual Trauma with Degenerative Joint Disease

Service connection for left hand residual trauma with 
degenerative joint disease was established by an August 2002 
rating decision, at which time a 10 percent rating was assigned, 
effective from December 2000.  The Veteran is seeking an 
increased rating.  

The Veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis is given a 10 percent rating when 
there the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic code 
or when there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A rating of 20 percent is 
warranted when there is x-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

The Veteran was afforded a VA joint examination in May 2007.  The 
Veteran complained of pain and stiffness.  The examiner stated 
the Veteran has had six surgical procedures done to his hand 
including a graft.  The Veteran was noted to be independent in 
self care and activities of daily living.  The Veteran retired 
after service due to his neuropsychiatric disorder.  Upon 
examination, pain was noted at the wrist joint after performing 
dorsiflexion/extension and radial deviation and lunar deviation.  
The Veteran was diagnosed with degenerative joint disease of the 
left hand.

The Veteran was afforded a VA examination of his hand in May 
2007.  There was no ankylosis of any joints and there was a .5 
inch gap between the Veteran's thumb and fingers.  It was noted 
that the Veteran has flexion contracture of all the fingers of 
his hand, except his thumb, and that he had a claw hand 
formation.  He had a strength of 3/5 in hand twisting and 
probing.  Flexion deformity did not interfere with hand function.  
The Veteran was diagnosed with degenerative joint disease of the 
left hand.

VA outpatient records indicate the Veteran was seen in June 2007 
for complaints of left hand cramps and pain with tingling worse 
at night.  The Veteran's left hand was able to grasp with 
limitation and tinnel test was negative.  There were no gross 
motor or sensory deficits.  A wrist brace was ordered.

The Veteran was afforded the most recent VA examination in May 
2009.  The Veteran reported recurring muscle cramps and swelling.  
He had been treated with a hand brace with fair response.  There 
was no history of hospitalization.  There was an overall decrease 
in hand strength, dexterity, limited motion, swelling, deformity, 
and weakness.  The Veteran stated he was unable to perform 
activities that require both hands because of pain and decreased 
dexterity in the left hand.  X-rays revealed posttraumatic 
degenerative arthrosis at the third metacarpophalangeal joint.  
The examiner stated there was subluxation of the proximal third 
phalanx and narrowing of the third metatarsophalangeal joint 
space, heterotopic bone formation at the thenar eminence, and 
flexion deformity of the first metacarpophalangeal joint.  The 
examiner stated that the Veteran's hand disability causes mild to 
severe effects on his usual daily activities.

The Board finds that there is no x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

However, the Board has considered whether any other applicable 
Diagnostic Codes could result in a higher rating.  A rating of 60 
percent is warranted for loss of use of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5125.  Loss of use of the hand will be 
held to exist when no effective function remains other than that 
which would be equally well served by an amputation stump with a 
suitable prosthetic appliance.  See Note (f), 38 C.F.R. § 4.71a.

The Board finds the Veteran's symptoms warrant a rating of 60 
percent, for loss of use of the hand.  As noted in the May 2007 
VA examination, the Veteran has a flexion contracture of all the 
fingers of his hand, except his thumb, and he has a claw hand 
formation.  The Veteran also suffers from pain, cramping, 
swelling, and tingling with limited ability to grasp.  
Additionally, the Veteran's left thumb is ankylosed at the 
metaphalangeal joint.  There is also significant decrease in 
strength for pushing, pulling, and twisting and decreased 
dexterity for twisting and probing.  The Veteran's hand also has 
a severe effect on chores, and prevents exercise, sports, and 
traveling.  Based on these symptoms, the Board finds that no 
effective function remains other than that which would be equally 
well served by an amputation stump with a suitable prosthetic 
appliance.  Id.

As such, the Board finds that the Veteran's symptoms more closely 
approximately a rating of 60 percent, based on loss of use of the 
hand.  A higher rating under the codes applicable to amputations 
of the upper extremity do not apply (DC 5120 to 5124) do not 
apply as these refer to the sites of actual amputations.  
	
Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
left hand residuals with degenerative joint disease is 
inadequate.  A comparison of the level of severity and 
symptomatology of the Veteran's disability with the established 
criteria found in the rating schedule shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his hand disability.  Additionally, there is 
no evidence of marked interference with employment due to the 
disability.  

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a rating higher than 20 percent for amputation of 
left index finger is denied.

Entitlement to a rating of 60 percent, but no higher, for left 
hand residual trauma with degenerative joint disease is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.


REMAND

The Veteran is also seeking entitlement to service connection for 
an acquired psychiatric disorder to include PTSD.  He was 
afforded a VA examination for PTSD in November 2007.  The 
examiner stated that although the Veteran had confirmed 
stressors, he did not meet the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994) (DSM-IV) criteria for a 
diagnosis of PTSD.  The Veteran was, however, diagnosed with 
depressive disorder, not otherwise specified.  The Board finds 
that an addendum opinion is necessary to determine whether the 
Veteran's diagnosed depressive disorder is causally or 
etiologically related to his service or to any other service-
connected disability.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for psychiatric disorders.  
The claims file must be made available and 
reviewed by the examiner.  The examination 
report should note that the claims file 
was reviewed.

The examiner should specifically offer an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the Veteran's 
currently diagnosed depressive disorder is 
related to the Veteran's military service. 

The examiner should also offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's currently 
diagnosed depressive disorder is 
proximately due to, caused by, or 
aggravated by any of his service-connected 
disabilities.

In doing so, the examiner must 
acknowledge and discuss any lay or 
medical evidence of a continuity of 
symptomatology.  The examiner must 
provide the rationale for the opinion 
provided in a legible report.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate the claim.  If 
the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


